Citation Nr: 1208217	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran withdrew his previous request for a hearing before the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were last adjudicated in an April 2008 statement of the case.  Since that time, additional, pertinent evidence has been added to the claims file regarding the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  The evidence consists of VA outpatient treatment records that address both of his disabilities at issue.  The Veteran did not submit a waiver of RO review of this evidence.  As such, remand is necessary.  38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


